  Case 8:18-cv-02869-VMC-CPT Document 231 Filed 06/26/20 Page 1 of 2 PageID 4270



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                          CLERK’S MINUTES

 CASE NO.: 8:18-cv-2869-T-33CPT                                   DATE:       April 26, 2019

 HONORABLE               VIRGINIA       M.      HERNANDEZ
 COVINGTON
 THE HURRY FAMILY REVOCABLE TRUST, ET AL.                         PLAINTIFF COUNSEL
                                                                  Kenneth Turkel
        Plaintiffs,                                               Anthony Cuva

                                                                  DEFENDANT COUNSEL
 v.                                                               Harold Holder
                                                                  David Banker
 CHRISTOPHER FRANKEL

        Defendant
 COURT REPORTER: Scott Gamertsfelder                              DEPUTY                Tamecika Lee
                                                                  CLERK:
                                                                  COURTROOM:            14B
 TIME: 9:41 AM- 11:17 AM
 TOTAL: 1 hour 36 minutes


PROCEEDINGS: MOTION HEARING re Motion to Bifurcate the Liability and Damages Phases
of Trial [Doc. 146], Motion in limine #1-13 regarding Evidence [Doc. 147] and Motion in limine
[Doc. 148]


Court called to order.

The Court addressed counsel and heard argument on Motion to Bifurcate the Liability and Damages
Phases of Trial [Doc. 146].

The Court finds that the Motion to Bifurcate the Liability and Damages Phases of Trial [Doc. 146] is moot,
for the reasons stated on the record.

The Court addressed counsel and heard argument on Motion in limine #1-13 regarding Evidence
[Doc. 147].

The Court finds that the Motions in Limine Numbers 1-13 [Doc. # 147] is DENIED without prejudice.

The Court addressed counsel and heard argument on Motion in limine [Doc. 148].
 Case 8:18-cv-02869-VMC-CPT Document 231 Filed 06/26/20 Page 2 of 2 PageID 4271




The Court finds that the Motion in limine [Doc. 148] is GRANTED IN PART AND DENIED IN PART
for the reasons stated on the record.

Court Adjourned.
